The opinion of tho court was delivered by
Manning:, O. J.
Tho plaintiff enjoined the sale of lot No. 380 on Canal street in this city, which was about to take place under an execution issued upon a judgment against Mrs. Cormier, of which the defendant was tho owner by subrogation. Tho allegation is that Mrs. Cormier is not tho owner of tho property seized, but that plaintiff owns it by virtue of a purchase at sheriff’s sale on the thirteenth of December, 1875, which has boon duly recorded.
The answer is as follows: “ Now comes into court Martin Soye, made defendant herein, and for answer to tho petition herein requires strict proof of tho facts and allegations therein, and prays that plaintiff’s de-' mand bo rejected at his cost.”
The plaintiff offered in evidence the procos verbal of the sheriffs sale, and the certificate of its registry in the conveyance office. Tho defendant objected to tlic introduction in evidence of the proces verbal, on the ground that it was not a completo sheriffs deod, and upon tho court overruling the objection reserved his bill to the admission of the evidence.
The ruling of tho court was correct; tho objection went to the sufficiency and effect of tho evidence, and not to its admissibility.
No evidence was offered by the defendant, and he relies on a supposed *271■incompleteness of tlie sheriff's conveyance to plaintiff, alleging that there must bo a deed from the sheriff supplemental to tho process verbal.
The proves verbal of tho sheriff in evidence fulfills all the requirements of the Code of Practice (articles 692, 693), and is of itself a deed. It contains all tho necessary recitals, and is signed by tho sheriff and tho purchaser, whose signatures are attested by two witnesses.
The judgment was for the plaintiff, and for these reasons —
The judgment of the lower court is affirmed with costs.